      Case 3:18-cv-00369 Document 10 Filed in TXSD on 12/20/18 Page 1 of 2
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                December 20, 2018
                         UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

MOHAMMADALI M. SHOJA,                        §
                                             §
        Plaintiff,                           §
VS.                                          § CIVIL ACTION NO. 3:18-CV-369
                                             §
SECURITY FINANCE CORP OF                     §
SPARTANBURG,                                 §
                                             §
        Defendant.                           §

                           ORDER STRIKING PLEADING

       Pending before the Court is the defendant’s motion to dismiss under Federal Rule
of Civil Procedure 12(b)(6) (Dkt. 8). However, it is deficient in the area (s) checked
below:

(NOTE: “L.R.” refers to the Local Rules, Southern District of Texas)

1. ___ Pleading is not signed. (L.R.11.3)

2. ___ Pleading is not in compliance with L.R.11.3.A (1) through (6)

3. ___ Caption of the pleading is incomplete. (L.R.10.1)

4. ___ No certificate of service, or explanation why service is not required. (L.R.5.4)

5. ___ Motion is not in compliance with L.R.7:


a. ___ No statement of opposition or non-opposition. (L.R.7.2)


b. ___ No statement re conference w/opposing counsel. (L.R.7.1 .D)


c. ___ Separate proposed order not provided. (L.R.7.1.C)

6. ___ Motion to consolidate is not in compliance with L.R.7.6.



1/2
      Case 3:18-cv-00369 Document 10 Filed in TXSD on 12/20/18 Page 2 of 2



7. _X__ Other:


a. ___ Red vertical lines on pleading. (L.R.11.4)


b. ___ Computer codes on proposed order (Galveston General Order 2000–1)


c. ___ No space provided for date on proposed order


d. ___ No leave of court


e. ___ Original and One Copy filing requirement. (L.R.5.2)


f. _X__ Motion does not comply with Court’s Procedures. See Hanks Procedures 6.B.

       The Clerk is hereby ORDERED to strike Docket Entry 8 from the record and
notify counsel of such action.

       SIGNED at Galveston, Texas, this 20th day of December, 2018.


                                             ___________________________________
                                             George C. Hanks Jr.
                                             United States District Judge




2/2
